WOODS, Circuit Judge,
after making the foregoing statement, delivered the opinion of the court.
The sole question is whether the alteration found to have been made in the note declared on was material. It is clear upon the finding that it was unauthorized. The president of the company was not aware of it for months afterwards, and neither the directors, as a body, nor any officer of the company, ever consented to it. Provard wíis himself a director and the manager, but, by reason of bis relation to the transaction, liad no more authority to alter the note in a material particular than he liad, in the first instance, to execute it. Having an adverse interest, lie could not represent the company. We know of no case in which it has been considered that an alteration was immaterial whereby the name of one person had been substituted for that of another as the payee of a note or bill. "Any change in the personality, number, or relations of the parties is, as a general rule, a material alteration.” 2 Daniel, Neg. Inst. § 1387. That the alteration in question was material is obvious. The note was given, it may be inferred from the finding, for money claimed by Provard to be due him upon salary as manager, and for expenditures in the management of the company’s business; but how much was for salary, and how much for outlay, does not appear. He stal.ed at the time that a part of the money so expended belonged to tiis wife. It was therefore important to the company that the note should be made *496¡payable to tbe wife. Otherwise her claim would be at large, and, 'though included in a note to the husband, might be set up by her as an independent or separate cause of action against the company. The alteration is ope which, unexplained, must be regarded as material, and in the facts found there is no excuse for it.
It is urged that the note had not been delivered, but, if that be conceded, it does not help the case. The delivery to Provard was, as we suppose, delivery to the wife, for whom he took it; but, if not, then by reason of the alteration, the note never became obligatory. Intrusted with the note for thé purpose of delivering it to the payee named, he could not, by an unauthorized substitution of his own name as payee, convert it into a valid obligation to himself. The judgment below is affirmed.